DARGAN, J.
The orphans’ court misapprehended the law. If a claim is presented to the administrator within eighteen months from the time of the grant of letters, it is a good presentation, so far as the interest of the distributees is concerned ; and a claim so presented binds their interest. If, however, the estate is declared insolvent, since the act of February, 1843, the claim must be filed in the clerk’s office of the orphans’ court, within six months from the time of the rendition of the decree of insolvency, otherwise such creditor cannot participate with the other creditors in the distribution of the estate. See 8 Ala. Rep. 454. The statute of *6811843, is intended merely to affect the rights of creditors, as amongst themselves, in the distribution of an insolvent estate; and if a creditor does not file his claim in six months from the time the estate is declared insolvent, those creditors who have so filed their claims, shall be preferred over those who have not.
But this is the only effect that can be given to a failure to file a claim in the clerk’s office, within six months from the time the estate is declared insolvent. And if an estate be declared insolvent by mistake, as this appears to have been, 'and it afterwards appears that it is able to pay all the debts, the distributees can claim nothing from a failure to file the claims in the clerk’s office within six months. Their rights are bound, if the claim is presented to the administrator within eighteen months. Hence it follows, that as the claims on which judgments had been rendered against the administrator, had been presented within the eighteen months, they should have been allowed as against the distributees. The final decree of settlement is therefore reversed and remanded.